Case 19-30599-hdh13 Doc 47 Filed 08/28/19                Entered 08/28/19 09:26:41      Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

IN RE:                                           s
                                                 $      Case No. f9-30599
Marcus Deshun Furlough, Sr.                      $      Chapter 13
      Debtor,                                    $
                                                 $
U.S. Bank Trust National Association,            $
as Trustee ofBungalow Series F Trust             $
         Movant,                                 $
                                                 $
                                                 $
                                                 s
Marcus Deshun Furlough, Sr                       s
       Respondent                                $




                    LETTER AGREEMENT/STIPULATION REGARDING
                    AMENDED DEBTOR'S CHAPTER 13 PLAN oc#43



JUDGE: Harlin DeWayne Hale                DEBTOR ATTY: Megan K. Price
                                          CREDITOR ATTY: fuchard E. Anderson

D.(1) Pre-Petition Mortsase Arrearase:

MORTGAGEE                SCHED.    DATE                TERM(APPROXIMATE) TREATMENT
                         AMT       APR.                MONTHS
                                   THROUGH
BSIFinancial         529,359.37                  5.0%     Month(s) 1-57              Pro-Rata
I   846 E. Ledbefter Drive

         Debtor   will   be responsible for paying ongoing taxes and insurance on Debtor's residence

directly. In addition, Debtor shall keep the Property insured against all loss by fire, windstorm,

vandalism or other hazard in at least an amount sufficient to pay Movant the total amount of its

claim, and that proof of such insurance shall at all times be fumished to Movant, without demand

or other requirement.



STIPULATION                                                                   PAGE I
Case 19-30599-hdh13 Doc 47 Filed 08/28/19                 Entered 08/28/19 09:26:41       Page 2 of 2



Debtor will also include $2,833.00 to be paid through the plan for post-petition mortgage arrears

for insurance amounts paid by Movant post-petition.

The Debtor agrees that the Plan is changed as set forth above and the Confirmation Order will

reflect the above changes. Unless otherwise requested, the Order containing the necessary

adjustments to the Plan,   will   be submitted to the court without further notice.



Accepted

DEBTORATTORNEY                                        CREDITOR'S ATTORNEY


r^r.r<.-...Pn-"cZ
/s/MesHK. Price                                       /s/Richard. Anderson
Megan K. Price                                        Richard E. Anderson
Price and Price Law, P.C.                             Anderson Vela, LP
10,000 North Cenhal Expressway                        4920 Westport Drive
Suite 400                                             The Colony, Texas 75056
me gan@priceandprice lawfirm. com                     214276 1545 Tel.
Attomey for Debtor                                    214 276 1546 Fax
                                                      RAnderson@Andersonvela.com
                                                      Counsel for Creditor




STIPULATION                                                                      PAGE 2
